FILED
                            NOT FOR PUBLICATION                             JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DAVID L. TOMBLIN,                                No. 11-56157

              Plaintiff - Appellant,             D.C. No. 2:10-cv-02450-PJW

  v.
                                                 MEMORANDUM *
COUNTY OF LOS ANGELES, LOS
ANGELES SHERIFF’S DEPARTMENT,
THOMAS LUU, DANILO R.
CASTANEDA, JR. and ROMEO
PASCUAL,

              Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Central District of California
                    Otis D. Wright II, District Judge, Presiding

                        Argued and Submitted June 4, 2013
                              Pasadena, California

Before: TROTT and W. FLETCHER, Circuit Judges, and STEIN, District Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Sidney H. Stein, District Judge for the U.S. District
Court for the Southern District of New York, sitting by designation.
      Appellant David Tomblin appeals from a grant of summary judgment in

favor of appellees Los Angeles County Sheriff’s Deputies Thomas Luu and Danilo

Castaneda. Tomblin sued the deputies pursuant to 28 U.S.C. § 1983 based upon his

2009 arrest, which Tomblin claims violated his Fourth Amendment rights in

various ways. He now challenges the district court’s holding that the deputies’

approximately 35-minute detention of Tomblin was a lawful arrest supported by

probable cause, despite the fact that the officers ultimately determined that

Tomblin had no connection to the crime being investigated. Because the totality of

the circumstances that existed at the time of Tomblin’s arrest objectively

demonstrate that the deputies had probable cause to arrest, we affirm. Tomblin

does not contend in this appeal that probable cause dissipated after arrest.


      This Court “review[s] a district court’s grant of summary judgment de

novo.” Ramirez v. City of Buena Park, 560 F.3d 1012, 1019 (9th Cir. 2009). “A

determination of probable cause is a mixed question of law and fact which this

[C]ourt reviews de novo.” United States v. Potter, 895 F.2d 1231, 1233 (9th Cir.

1990). In addition, “[t]he district court’s findings of fact are reviewed for clear

error.” United States v. Delgadillo-Velasquez, 856 F.2d 1292, 1295 (9th Cir. 1988)

(per curiam).



                                           2
      To prevail in a § 1983 suit based on a Fourth Amendment claim of unlawful

arrest, a plaintiff must show that “there was no probable cause to arrest him.”

Cabrera v. City of Huntington Park, 159 F.3d 374, 380 (9th Cir. 1998). “Probable

cause is a practical, nontechnical concept.” Potter, 895 F.2d at 1233. It “exists

when the police know ‘reasonably trustworthy information sufficient to warrant a

prudent person in believing that the accused had committed or was committing an

offense.’” United States v. Del Vizo, 918 F.2d 821, 825 (9th Cir. 1990) (quoting

Delgadillo-Velasquez, 856 F.2d at 1296). In making such a determination, courts

look to “the totality of the circumstances known to the arresting officers.” United

States v. Morgan, 799 F.2d 467, 469 (9th Cir. 1986) (internal quotation marks

omitted). This is an objective inquiry at the time of arrest. Id.

      Here, Sherriff’s Deputies Luu and Castaneda arrested Tomblin based upon a

number of facts that indicated that he had stolen a car. Those facts, as determined

by the district court, are as follows. On the afternoon of February 6, 2009, during a

routine patrol, the deputies received a signal from the Lojack monitoring device

located in their police vehicle. Using the code provided by the Lojack monitor, the

deputies determined they were in the vicinity of a blue, four-door Jaguar with

chrome wheels that had earlier been reported stolen. A police helicopter in the area



                                            3
located a vehicle matching this description and observed the car turning into an

apartment complex in what the deputies characterized as a low-income

neighborhood. The air unit also saw a man exit the suspect vehicle and stand

outside it, seemingly talking on a cell phone. By the time Luu and Castaneda

arrived at the apartment complex, the signal on their Lojack device had increased

to its maximum intensity, indicating they were very close to the stolen car. The

blue, four-door Jaguar with chrome wheels that the helicopter had observed was

parked there. The man the air unit had seen standing outside the suspected stolen

vehicle—Tomblin—was still there. The deputies further observed in the parking

lot a man on foot and a person in a vehicle attempting to exit the driveway, whom

they suspected could be a getaway driver. With weapons drawn, Luu and

Castaneda ordered all three men to their knees, handcuffed them, and secured the

area.

        We agree with the district court’s conclusion that, based on the totality of the

circumstances known to the deputies at the time, they had probable cause to arrest

Tomblin. See, e.g., Del Vizo, 918 F.2d at 827 (“In considering whether the

investigating officers . . . had probable cause to believe that [the defendant] was

participating or had participated in the commission of a crime, we are not swayed



                                            4
by the presence or absence of any particular observation alone.”). We also find no

reason to disturb the district court’s factual findings.

      Tomblin bases his argument that probable cause was not established

primarily on information the deputies acquired after the arrest—which Tomblin

conceded at oral argument occurred at the moment he was handcuffed.

Specifically, Tomblin points out that, although his car was similar to the stolen

vehicle, the year, make, and model were different, as were the license plate and

VIN numbers. The suspect vehicle was also registered to Tomblin. In addition,

Tomblin is the owner of the apartment complex in which the deputies found the

vehicle, which explains his presence there. The true stolen blue, four-door Jaguar

with chrome wheels was approximately 250 yards away. Tomblin contends in

essence that because the deputies did not conduct the investigation necessary to

elucidate these facts prior to arresting him, the arrest was not supported by

probable cause.

      Although these facts are undisputed, Luu and Castaneda were not aware of

them at the time of the arrest. Therefore, they are irrelevant to the probable cause

inquiry. Based on the information actually known to the deputies when they

arrested Tomblin, we agree that probable cause existed and affirm on this ground.



                                            5
      Tomblin also challenges as improper the deputies’ reliance on their

assessment that his car was out of place in a low-income neighborhood and the

district court’s finding that the act of turning into the parking lot could have been

an evasive move. Because the matching vehicle description, the maximum Lojack

signal, and the helicopter’s observance of Tomblin exiting the vehicle were

sufficient to provide probable cause to support the deputies’ arrest of Tomblin, we

need not address these arguments.

      AFFIRMED.




                                           6